Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 09/23/2022 in which claims 1-29 are pending.
Response to Arguments
3. 	Applicant’s arguments, see pages 10-12, filed 09/23/2022, with respect to the rejections of claim 22 under 35 U.S.C 102(a)(1)  have been fully considered and amended claims are moot in view of  a new grounds of rejection is made in view of Rogers et al. US 8,844,811 B1 (as described below).
 	Applicant’s arguments, see pages 12-16, filed 09/23/2022, with respect to the rejections of claims 1- 5, 7 and 10 , 12-13, 15 under 35 U.S.C 103  have been fully considered and amended claims are moot in view of  a new grounds of rejection is made in view of Perkins et al. (US 2022/0114514 A1) (as described below), however arguments with respect to Bai et al. are not persuasive.
 	Applicant argues that the  Examiner asserts that Bai discloses "taking at least one image of a region in front of a hotel room door of a hotel room on a checkout day ...," citing Paragraphs 81 and 140-141. The cited Paragraphs of Bai, however, are silent concerning "a checkout day" or checking out of a hotel. Paragraph 81 merely states that "outdoor detection information" is acquired "at a designated location outside the guest room. Paragraphs 140-141 merely state that: "By performing feature extraction on the image, it is recognized that the resident user is dressed as a formal dress and carrying backpack/luggage, and then it is determined that the occupancy state of the guest room is an unoccupied state." Merely because a room is unoccupied does not mean that a guest has checked out. 
As described above, claim 1 is amended to recite "determining that the guest checked out of the hotel room based on a detection of the person and a detection of the bag in the at least one image, on a checkout day" and "when it is determined that the guest checked out, informing a housekeeping department that the guest has checked out." There is no mention of checking out of the hotel and Bai operates the same way each day of the guest's stay in the hotel. Bai does not use the checkout day to take any different action, such as to determine that the guest has checked out, as claimed. There is, therefore, no teaching or suggestion to modify Mukundala as the Examiner proposed, and claim 1 is patentable over Mukundala, Bai, and the other cited references. The claims dependent on claim 1 are also patentable over Mukundala and Bai and the other cited references due to their dependence on a patentable independent claim, and on their own merits. 
Withdrawal of the rejection and reconsideration of the claims are respectfully requested. 
   	Examiner respectfully disagrees and clarifies Perkins et al.  clearly discloses determining that the guest checked out of the hotel room based on a detection of the person in the at least one image, on a checkout day" and "when it is determined that the guest checked out, informing a housekeeping department that the guest has checked out." (as described in Claim Rejections - 35 USC § 103 below).  Bai et al. teaches “determining that the guest checked out of the hotel room based on a detection of the person and a detection of the bag in the at least one image”.  Para[0125] teaches detecting the outdoor detection information corresponding to the check-in user in a designated position outside the guest room, it is determined that the check-in user leaves the room, there is no person in the guest room. Further para[0144] teaches by performing feature extraction on the image, identifying that a dressing of the check-in user is positive and carrying a backpack/luggage, deteming that the check-in user may leave for a long time.  Hence Perkins et al. (US 2022/0114514 A1) (new cited art)  in view of Mukundala et al. (US 2021/0158676 A1) and Bai et al. (WO 2021/174887 A) teaches all the limitations of amended claim 1.
 	Applicant further argues For example, claim 15 recites "if it is determined that the guest checked out, the first processing device is configured to control operation of: a light, a TV, a room thermostat, an air conditioning system, a heating system, a fan, and/or coffee machine in the hotel room." Neither Mukundala nor Bae teach or suggest taking any action when a guest has checked out. Withdrawal of the rejection and reconsideration of the claims are respectfully requested.  Examiner respectfully disagrees and clarifies that Bai clearly discloses para [0154] in that guest room is an unoccupied state, it means that no one exists in the guest room. At this time, the power control strategy includes: instantaneous power off and delayed power off of the guest room, or adjust the power of the HVAC system (Heating, Ventilation, Air-conditioning and Cooling, heating ventilation and air conditioning system), for example, control the light controller in the room to turn off the light or reduce the brightness of the light, or control the HVAC system to turn off the heating System, air conditioning system, or adjust it to energy-saving mode to save energy) and to further clarify Para[0125] teaches detecting the outdoor detection information corresponding to the check-in user in a designated position outside the guest room, it is determined that the check-in user leaves the room, there is no person in the guest room and therefore it is determined that the occupancy state of the guest room is in unoccupied state. 
 	Applicant’s arguments, see pages 16-17, with respect to the rejections of claims 6, 14, 18  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn and. Hence claim 6 is now objected to as being dependent upon a rejected base claim.  For claims 14, 18 new grounds of rejection is made in view of Abdul Rahman et al. (WO 2018/048352 A1), hence this office action is non-final.
	Applicant’s arguments, see 18-19,  with respect to the rejections of claims 11, 17 have been fully considered and are persuasive. Hence claim 11 is now objected to as being dependent upon a rejected base claim.  However, claim 17 is still taught by Johnson et al. 
 	Applicant’s arguments, see pages 19-21, with respect to the rejections of claims 19-20  have been fully considered and amended claims 19, 21 are moot in view of new grounds of rejection by relying on the teachings of Perkins et al. (US 2022/0114514 A1) and Parekh et al. (US 2022/0036678 A1) respectively for claims 19, 21. (as described below), however arguments with respect to Johnson et al. are persuasive. Therefore, the rejection with respect to claim 20 has been withdrawn and claim 20 is now objected to as being dependent upon a rejected base claim, , hence this office action is non-final.
 	Applicant’s arguments, see pages 21-23,  with respect to the rejections of claims 23-26, 28, have been fully considered and amended claims are moot in view of  a new grounds of rejection is made in view of Rogers et al. US 8,844,811 B1 ( as described below).
 	Applicant’s arguments, see pages 23-24,  with respect to the rejections of claim 27, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Parekh et al. (US 2022/0036678 A1).
 	Applicant’s arguments, see pages 24-25,  with respect to the rejections of claim 29, have been fully considered and amended claim is moot in view of  a new ground(s) of rejection is made in view of Zilka et al. (US 11,004,284 B2) 
    	 Based on the above news grounds of rejection for claims this office action is non-final.

Allowable Subject Matter
4. 	Claims 6, 11, 20 are now objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7. 	Claims 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by Rogers et al. (US 8,844,811 B1).

 	Regarding claim 22, Rogers discloses a  method for allowing a guest to enter a room of a hotel (Abstract & claim 1 teaches method for opening locks, primarily door locks like the locks on hotel room doors), comprising: providing a QR code image to a smart device of a guest  for storage on the smart device; (Abstract & col 1 lines 50-55 & fig. 1  teaches of a mobile user 1 can be provided with a QR code either via email or from a mobile phone application (App.). The QRC will be their room key); reading the  stored QR code image displayed by the smart device by a QR code reader or scanning device (Abstract teaches the handheld mobile device will display the QRC on its display. A QRC scanner 2 is connected to the door lock through a processor that can decode the QRC); comparing data in the read QR code image to stored data (col 2 lines 15-25 , 55-65 & claim 1 teaches the scanner can autonomously detect and decode a QR code from a mobile device display. The QRC can be read and examined by programming in the scanner device. The scanner can be supplied with a table that can be queried to determine the current unique identifier for that door); and unlocking a lock of the door if the data matches the stored data (col 2 lines 15-25 & claim 1 teaches When the scanner detects a valid key, a signal can be sent to a processor or directly to a lock mechanism to open the door).  
Claim Rejections - 35 USC § 103
8.  	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
10. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11. 	Claims 1-5, 7, 10, 12-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins et al. (US 2022/0114514 A1) in view of Mukundala et al. (US 2021/0158676 A1) and Bai et al. (WO 2021/174887 A).

  	Regarding claim 1, Perkins discloses a  method for managing a hospitality workflow in a hotel, comprising: (Abstract teaches of accurately predicting  guests intended actions or intended destinations and thereby effectively initiate business workflows as a result of learned behaviors or tendencies)  receiving notification that a current day is a checkout day for a guest in a hotel room (Abstract & Para[0071] teaches system 100 may be able to determine, based on examining the guest   data collected, that particular  are in their assigned rooms on the morning of the date on which such guests   are due to check-out); if notification that the current day is a checkout day is received, taking at least one image of a region in front of a hotel room door of a hotel room, after the hotel room door is opened, by a camera (para[0071] teaches the system 100 may be able to determine based on historical door sensor data stored in the guest   activity database 900 that guests  usually leave their room before 11:00 am on the date of their intended check-out, and wherein the system understands 11:00 am to be the check-out time based on the guest  information database 600 or another information database with which the system may be able to access. Once the system 100 determines that any particular guest  leaves their room before 11:00 am on that guest’s check-out day, the system may be able to track the guest’s  location and interactions within the property based on data provided to the system by that guest’s  mobile device 200 as result of that guest’s  mobile device interacting with various interaction devices 400 or by cameras  visually tracking the guest  as the guest moves within the property, [0096] teaches of door sensors 702, 704, 706 can provide information related to, for example, when the door is opened or closed and when the door is locked or unlocked, each door sensor 702, 704, 706 may be able to indicate to the server whether the door is locked from the outside or inside a room. Para[0102] –[0108] & Fig. 5-7 teaches  the interaction devices may also include cameras  1000 in the hallway that could visually capture, for example, the door opening and closing and would also be able to identify whether the person opening or closing the door was a guest  or a staff member. the system may be configured to use particular information received  from a number of  guest mobile devices and/or cameras as described here to “learn” about  guest  check-out behavior habits to make a determination that  a guest  has checked-out); analyzing the at least one image of the region for a presence of a person, by a first processing device (Para[0102] –[0108] & Fig. 5-7 teaches  the interaction devices may also include cameras  1000 in the hallway that could visually capture, for example, the door opening and closing and would also be able to identify whether the person opening or closing the door was a guest   or a staff member. the system may be configured to use particular information received  from a number of guest   mobile devices and/or cameras as described here to “learn” about guest check-out  behavior habits to make a determination that a guest has checked-out); determining that the guest checked out of the hotel room based on a detection of the person in the at least one image , on a checkout day (the system may be configured to use particular information received  from a number of  guest mobile devices and/or cameras as described here to “learn” about guest check-out   behavior habits to make a determination that a guest has checked -out)  and when it is determined that the guest checked out, informing a housekeeping department that the guest has checked out  (para[0013], [0029], [0074], [0129] teaches if the system has checked-out the guest, the instructions may cause the processor to further notify housekeeping staff of the resort that the guest’s room is ready to be serviced). 
 	Perkins does not explicitly disclose analyzing the at least one image of the region for a presence of a bag, by the first processing device; determining a detection of the bag in the at least one image; determining that the guest checked out of the hotel room based on a detection of the person and a detection of the bag in the at least one image. However, Mukundala discloses analyzing the at least one image of the region for a presence of a bag, by the first processing device (Para[0035] & Fig. 1 teaches of the hallway sensor 220 may be configured to turn on in response to the status 306 and/or start analyzing an area in a hallway 15 proximate a door 202 for an object 17 & Para[0048] & Fig. 3 teaches  at block 404, a status 306 of an access control 16 operably connected to a door 202 of a room 208 is received. The status 306 indicating that the door 202 has been opened. At block 406, it is determined that an object 17 is located in the hallway 15 proximate the door 202. The object 17 may be determined to be located in a hallway proximate the door 202 using a camera and image recognition Para[0037], [0039] teaches the object 17 may be a suitcase, backpack, purse, laptop bag, etc.); determining that based on a detection of the bag in the at least one image (para[0048] & Fig. 3 teaches of method 40 of detecting an object 17 left in a hallway 15 proximate a door 202). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which  time stamp associated with the signal strength or images of the mobile computing device of the guest is used to determine whether the guest's computing device is connected to the first interaction device or whether any of the interaction devices have communicated images of a guest to the system as portion of predicting whether the guests are not planning to return to the property of Perkins with the method of determining the object located in a hallway proximate to the door using a camera and image recognition of Mukundala in order to provide a system for detecting object in hallway proximate a door of hotel room.
 	Perkins in view of Mukundala does not explicitly disclose determining that the guest checked out of the hotel room based on a detection of the person and a detection of the bag in the at least one image. However Bai discloses  determining that the guest checked out of the hotel room based on a detection of the person and  a detection of the bag in the at least one image (Para[0121], [0125] – [0126] teaches S103: Obtain the occupancy state of the guest  room according outdoor detection information, the unoccupied state is used to indicate that there is no one in the room, Para[0140] –[0144] teaches  door sensor of a guest room detects someone entering or leaving the room (for example, the door sensor is closed after the status changes). For a period of time thereafter, the sensor in the room does not detect the presence of anyone, and is designated outside the guest room. Location shooting obtains an image containing the occupant user of the room. By performing feature extraction on the image, it is recognized that the resident user is dressed as a formal dress and carrying backpack/luggage, and then it is determined that the occupancy state of the guest room is an unoccupied state).It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of communicated images of a guest to the system as portion of predicting whether the guests are not planning to return to the property and  detecting object in hallway proximate a door of hotel room of Perkins in view of Mukundala with the method of obtaining  occupation state comprising an occupied state and an unoccupied state and determining a power control policy of the guest room according to the occupation state  of Bai in order to provide a system in which power control can be carried out in time after the check-in user leaves the room to improve energy utilization efficiency and save energy.

 	Regarding claim 2, Bai further discloses the method, further comprising, when it is determined that the guest checked out: limiting electrical power or current provided to the room (Para[0155] teaches Whether the user leaves, the occupancy state of the guest   room is comprehensively judged as occupied or unoccupied, and then the power of the guest   room is controlled and managed according to different power control strategies).  Motivation to combine as indicated in claim 1

 	Regarding claim 3, Mukundala further discloses the method, wherein the hotel room door comprises a door lock system including the first processing device (para[0031], [0034] & Para[0043] - [0044]  & Fig. 2 teaches of electronic lock system 20  includes an access control 16 which includes an lock processor 30).
 	Regarding claim 4, Bai further discloses the method, further comprising: 28CHTR 2020-98 informing, by the first processing device, a second processing device separate from the first processing device that the guest checked out, via a network (para[0176] – [0177] & Fig. 3 teaches the processing device 303 is communicatively connected to the sensor and the outdoor detection device, and is configured to obtain the occupancy status of the guest room according to the room detection information and the outdoor detection information, and determine the guest room's occupancy status according to the occupancy status), the second processing device being part of a hotel management system (para[0176] – [0177] & Fig.3, 4 & claim 31 teaches processing device includes a computer device loaded with a hotel management system); and informing the hospitality department that the guest checked out by the second processing device (claim 31-33 teaches of processor configured to execute program to execute and implement power control method). Motivation to combine as indicated in claim 1

 	Regarding claim 5, Bai further discloses the method, further comprising controlling a temperature in a hotel room when it is determined that the guest checked out of the hotel room (Para[0063]  teaches temperature sensor & para [0154] teaches a guest room is an unoccupied state, it means that no one exists in the guest room. At this time, the power control strategy includes: Or adjust the power of the HVAC system (Heating, Ventilation, Air-conditioning and Cooling, heating ventilation and air conditioning system), or control the HVAC system to turn off the heating System, air conditioning system, or adjust it to energy-saving mode to save energy). Motivation to combine as indicated in claim 1.

 	Regarding claim 7, Mukundala discloses the method, further comprising: detecting that the hotel room door is opened, by the first processing device (Fig. 3  & Para[0048] teaches status indicating that the door has been opened); and turning on the camera after detecting that the door is opened (para[0035] – [0036] teaches when door 202 is opening  status 306 may be transmitted to a hallway sensor 220 via a short-range wireless signal, he hallway sensor 220 may be triggered to activate by the status 306. For example, the hallway sensor 220 may be configured to turn on in response to the status 306 and/or start analyzing an area in a hallway 15 proximate a door 202 for an object 17. The hallway sensor 220 is configured to detect whether an object 17 may have been left in the hallway 15 by the person who opened the door. In an embodiment, the hallway sensor 220 is a camera, which may be triggered to detect an object 17 in the hallway 15 after the door has been opened). 

 	Regarding claim 10, Bai discloses the method, comprising imaging for a period of time to generate a video of the region in front of the door  (para[0082], [0181] teaches of the one or more detection devices arranged outside the guest room, and the detection device includes a camera device (including a video camera).  Motivation to combine as indicated in claim 1

 	Regarding claim 12, Perkins discloses a system for managing a hospitality workflow in a hotel (Abstract teaches of accurately predicting  guests intended actions or intended destinations and thereby effectively initiate business workflows as a result of learned behaviors or tendencies),  comprising: a hotel management system comprising a first processing device; a camera positioned to image a region in front of a door of a hotel room ; wherein the first processing device is configured to inform the second processing device that a current day is a checkout day (Abstract & Para[0071] teaches system 100 may be able to determine, based on examining the guest   data collected, that particular  are in their assigned rooms on the morning of the date on which such guests   are due to check-out); and the second processing device configured to: cause the camera to image a region in front of a hotel room door on the checkout day, after the door is opened (para[0071] teaches the system 100 may be able to determine based on historical door sensor data stored in the guest   activity database 900 that guests  usually leave their room before 11:00 am on the date of their intended check-out, and wherein the system understands 11:00 am to be the check-out time based on the guest  information database 600 or another information database with which the system may be able to access. Once the system 100 determines that any particular guest  leaves their room before 11:00 am on that guest’s check-out day, the system may be able to track the guest’s  location and interactions within the property based on data provided to the system by that guest’s  mobile device 200 as result of that guest’s  mobile device interacting with various interaction devices 400 or by cameras  visually tracking the guest  as the guest moves within the property, [0096] teaches of door sensors 702, 704, 706 can provide information related to, for example, when the door is opened or closed and when the door is locked or unlocked, each door sensor 702, 704, 706 may be able to indicate to the server whether the door is locked from the outside or inside a room. Para[0102] –[0108] & Fig. 5-7 teaches  the interaction devices may also include cameras  1000 in the hallway that could visually capture, for example, the door opening and closing and would also be able to identify whether the person opening or closing the door was a guest  or a staff member. the system may be configured to use particular information received  from a number of  guest mobile devices and/or cameras as described here to “learn” about  guest  check-out behavior habits to make a determination that  a guest  has checked-out; analyze the image of the region for a presence of a person Para[0102] –[0108] & Fig. 5-7 teaches  the interaction devices may also include cameras  1000 in the hallway that could visually capture, for example, the door opening and closing and would also be able to identify whether the person opening or closing the door was a guest   or a staff member. the system may be configured to use particular information received  from a number of guest   mobile devices and/or cameras as described here to “learn” about guest check-out  behavior habits to make a determination that a guest has checked-out); and determine that the guest checked out of the room based on the detection of the person by the first processing device or the second processing devices on the checkout day (the system may be configured to use particular information received  from a number of  guest mobile devices and/or cameras as described here to “learn” about guest check-out   behavior habits to make a determination that a guest has checked -out).
 	Perkins does not explicitly disclose a door lock system attached to the door, the door lock system comprising a second processing device in communication with the hotel management system via a network; analyze the image of the region for presence a bag; and determine that the guest checked out of the room based on the detection of the person and the detection of the bag by the first processing device or the second processing devices. However Mukundala discloses  a door lock system attached to the door, the door lock system comprising a second processing device in communication with the hotel management system via a network (Para[0037]- [0043] & Fig. 2 teaches of the alert 307 transmitted to management device 250 and  electronic lock system 20 includes the access control 16, with a lock processor 30); analyze the image of the region for presence a bag (para[0036]- [0037], [0039] teaches hallway sensor 220 is a camera, which may be triggered to detect an object 17 in the hallway 15 after the door has been opened, the object 17 may be a suitcase, backpack, purse, laptop bag, etc.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which  time stamp associated with the signal strength or images of the mobile computing device of the guest is used to determine whether the guest's computing device is connected to the first interaction device or whether any of the interaction devices have communicated images of a guest to the system as portion of predicting whether the guests are not planning to return to the property of Perkins with the method of determining the object located in a hallway proximate to the door using a camera and image recognition of Mukundala in order to provide a system for detecting object in hallway proximate a door of hotel room.
 	Perkins in view of Mukundala does not explicitly disclose and determine that the guest checked out of the room based on the detection of the person and the detection of the bag by the first processing device or the second processing devices. However, Bai discloses  and determine that the guest checked out of the room based on the detection of the person and the detection of the bag by the first processing device or the second processing devices. (Para[0121], [0125] – [0126] teaches S103: Obtain the occupancy state of the guest  room according outdoor detection information, the unoccupied state is used to indicate that there is no one in the room, Para[0140] – [0144] teaches  door sensor of a guest room detects someone entering or leaving the room (for example, the door sensor is closed after the status changes). For a period of time thereafter, the sensor in the room does not detect the presence of anyone, and is designated outside the guest room. Location shooting obtains an image containing the occupant user of the room. By performing feature extraction on the image, it is recognized that the resident user is dressed as a formal dress and carrying backpack/luggage, and then it is determined that the occupancy state of the guest room is an unoccupied state).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of communicated images of a guest to the system as portion of predicting whether the guests are not planning to return to the property and  detecting object in hallway proximate a door of hotel room of Perkins in view of Mukundala with the method of obtaining  occupation state comprising an occupied state and an unoccupied state and determining a power control policy of the guest room according to the occupation state  of Bai in order to provide a system in which power control can be carried out in time after the check-in user leaves the room to improve energy utilization efficiency and save energy.

 	Regarding claim 13, Perkins further discloses the system of claim 12, wherein the second processing device is configured to determine that the guest checked out only if a person is detected are detected on the checkout day (the system may be configured to use particular information received  from a number of  guest mobile devices and/or cameras as described here to “learn” about guest check-out   behavior habits to make a determination that a guest has checked -out). Perkins does not explicitly disclose wherein the second processing device is configured to determine that the guest checked out only if a person is detected and a bag are detected. However, Bai discloses wherein the second processing device is configured to determine that the guest checked out only if a person is detected and a bag are detected (Para[0140] – [0144] teaches  door sensor of a guest room detects someone entering or leaving the room (for example, the door sensor is closed after the status changes). For a period of time thereafter, the sensor in the room does not detect the presence of anyone, and is designated outside the guest room. Location shooting obtains an image containing the occupant user of the room. By performing feature extraction on the image, it is recognized that the resident user is dressed as a formal dress and carrying backpack/luggage, and then it is determined that the occupancy state of the guest room is an unoccupied state). Motivation to combine as indicated in claim 12.

 	Regarding claim 15, Bai further discloses the system, wherein, if it is determined that the guest checked out, the first processing device is configured to control operation of: a light, a TV, a room thermostat, an air conditioning system, a heating system, a fan, and/or coffee machine in the hotel room (para [0154] teaches a guest room is an unoccupied state, it means that no one exists in the guest room. At this time, the power control strategy includes: instantaneous power off and delayed power off of the guest room, or adjust the power of the HVAC system (Heating, Ventilation, Air-conditioning and Cooling, heating ventilation and air conditioning system), for example, control the light controller in the room to turn off the light or reduce the brightness of the light, or control the HVAC system to turn off the heating System, air conditioning system, or adjust it to energy-saving mode to save energy). Motivation to combine as indicated in claim 12.

12.	Claims 8-9 are rejected under 35 U. S.C. 103 as being unpatentable over Perkins et al. (US 2022/0114514 A1) in view of Mukundala et al. (US 2021/0158676 A1) and Bai et al. (WO 2021/174887 A) in further view of Bera et al. (US 2021/0357686 A1).

 	Regarding claim 8,  Perkins in view of Mukundala and  Bai discloses the method of claim 1,  Perkins in view of Mukundala and  Bai does not explicitly disclose, comprising analyzing the image by an object identification and classification algorithm. However, Bera discloses comprising analyzing the image by an object identification and classification algorithm (para[0036] –& Fig. 1  teaches  filtering algorithm may be a conventional filtering algorithm such  R-CNN (or its variations). By applying the predicted optimal selection parameters to the filtering algorithm, conventional filtering algorithms will more accurately filter the image  in order to help classify the image  and identify objects within the  image). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for detecting object in hallway proximate a door and obtaining  occupation state comprising an occupied state and an unoccupied state of hotel room of  Perkins in view of Mukundala and  Bai with the method determining regions of interest in ROI module  and to perform image  classification in CNN module of Bera in order to provide a system enables to enhance the quality of the image and optimizes the characteristics of the images, and also reduces the computational complexity of the machine learning algorithm and improves the accuracy of the selection parameters for the filtering algorithm.

 	Regarding claim 9, Bera further discloses the method of claim 8, wherein the object identification and classification algorithm comprises a convolutional neural network (para[0039] & Fig. 2 teaches of determine regions of interest in ROI module 240 and to perform image classification in CNN module 250). Motivation to combine as indicated in claim 8.

13.  	Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Perkins et al. (US 2022/0114514 A1) in view of Mukundala et al. (US 2021/0158676 A1) and Bai et al. (WO 2021/174887 A) in further view of Guan et al. (US 2020/0117156 A1).
 	Regarding claim 14,  Perkins in view of Mukundala and Bai discloses the system of claim 12,  Perkins further discloses wherein, if it is determined that the guest checked out, the first processing device is configured to: inform a hospitality system (para[0013], [0029], [0074], [0129] teaches if the system has checked-out the guest, the instructions may cause the processor to further notify housekeeping staff of the resort that the guest’s room is ready to be serviced).  Perkins in view of Mukundala and Bai in view of Mukundala does not explicitly disclose wherein, if it is determined that the guest checked out, the first processing device is configured to: an accounting department, and/or a billing department of the hotel that the guest checked out. However, Guan discloses wherein, if it is determined that the guest checked out, the first processing device is configured to: inform a hospitality system, an accounting department, and/or a billing department of the hotel that the guest checked out. (Para[0058] teaches after the billing module 340 receives the user's  check-out settlement instruction, the billing  module 340 may send the settled consumption information to the remote terminal 140 for confirmation by the user).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for detecting object in hallway proximate a door and obtaining  occupation state comprising an occupied state and an unoccupied state of hotel room of Mukundala in view of Bai with the method of room check-out management of Guan in order to provide a  system exchanges information with guests, and is integrated into a smarter, more convenient and more powerful hotel environment control system. in which efficiently manage and schedule services.

14. 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Perkins et al. (US 2022/0114514 A1) in view of Mukundala et al. (US 2021/0158676 A1) and Bai et al. (WO 2021/174887 A) and Kuenzi et al. (US 2013/0257590 A1)  in further view of Guenec et al. (US 8,903425 B2).

 	Regarding claim 16, Mukundala in view of Bai discloses the system of claim 12, Mukundala in view of Bai does not explicitly disclose, wherein: the camera is further configured to read a QR code displayed on a smart device of a guest; and the second processing device or the first processing device is further configured to: compare data in the QR code to stored data; and if the data in the QR code matches the previously received stored data, causing the door lock system to open to allow a guest to enter the hotel room. However, Kuenzi discloses wherein: the camera is further configured to read a QR code displayed on a smart device of a guest   (para[0030] & Fig. 2 teaches a lock control 150 is also operably connected to image reader 220. In various embodiments, image reader 220 may include a camera, a digital scanner, or the like, and image reader 220 may be mounted in close proximity to character display 210, keypad 215, and lock 230. Also, as just noted, in various embodiments, when open key 218 is pressed, lock control 150 may control image reader 220 to capture an image of a something, such as an image of a key bar code 240 (e.g. QR code (Abstract, para[0015])). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of granting access the door lock on the hotel room by user device of  Mukundala in view of Bai with the method of  identifying the electronically controlled lock is obtained by receiving an image i.e. quick response bar code image of Kuenzi in order to provide a system which  enables a lock-opening transaction to occur in short amount of time without reporting back regarding lock openings by providing improved one-way opening techniques.
 	Mukundala in view of Bai and Kuenzi does not explicitly disclose and the second processing device or the first processing device is further configured to: compare data in the QR code to stored data; and if the data in the QR code matches the previously received stored data, causing the door lock system to open to allow a guest to enter the hotel room. However, Guenec discloses and the second processing device or the first processing device is further configured to: compare data in the QR code to stored data; and if the data in the QR code matches the previously received stored data, causing the door lock system to open to allow a guest to enter the hotel room (col 65-col 6 line 28 & Figs. 5a-5b teaches the PMS makes a comparison of the received reservation data against the PMS database in step 562. The PMS database includes a list or lists of all reservations relevant to the particular PMS,  If the comparison is matching, the device  number of the room door is obtained in step 564. The PMS then instructs opening of the door in step 564 which is communicated to the door and the door opens at step 565).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of granting access the door lock on the hotel room by user device obtained by receiving an image  of  Mukundala in view Bai and Kuenzi with the method of accessing places by the user data and the location data are compared with a list of pre-reserved places to identify a matching pre-reserved place of Guenec in order to provide a system for automatically sending a signal to cause the pre-reserved place to be opened to allow access by the user.

15.	Claim 17 is  rejected under 35 U.S.C. 103 as being unpatentable over Perkins et al. (US 2022/0114514 A1) in view of Mukundala et al. (US 2021/0158676 A1) and Bai et al. (WO 2021/174887 A) in further view of  Johnson et al. (2021/0034882 A1).

 	Regarding claim 17, Mukundala in view of Bai discloses the system of claim 12, Mukundala in view of Bai does not explicitly disclose wherein the camera is part of the door lock system. However, Johnson discloses wherein the camera is part of the door lock system (Abstract & para[0352] teaches camera is coupled to or part of the intelligent door lock  system. Para[0131] teaches intelligent door   lock system 10 can be interrogated via hardware, to  key fob, key cards). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of granting access the door lock on the hotel room by user device of  Mukundala in view of Bai with the method of defining zone in the dwelling the occupant is allowed by the camera in the door lock system of Johnson in order to provide a system for security to allow or dent access to the person. 

16. 	Claim 18  are rejected under 35 U.S.C. 103 as being unpatentable over Perkins et al. (US 2022/0114514 A1) in view of Mukundala et al. (US 2021/0158676 A1) and Bai et al. (WO 2021/174887 A) in further view Abdul Rahman et al. (WO 2018/048352 A1).

 	Regarding claim 18,  Perkins in view of Mukundala and Bai discloses the system of claim 12,  Perkins in view of Mukundala and Bai does not explicitly disclose wherein the first processing device and/or second processing device is configured to send a message to the guest to confirm the guest checked out. However, Robertson discloses wherein the first processing device and/or second processing device is configured to send a message to the guest to confirm the guest checked out (page 17 lines 1-page 18 line 5 9 & Fig. 4 teaches the notification  may reach the  guest via email, text  message, or other types of messaging services that includes the use of mobile applications and guest proceeds to online check-out). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for detecting object in hallway proximate a door and obtaining  occupation state comprising an occupied state and an unoccupied state of hotel room of Mukundala in view of Bai with the method of guest is able to proceed with the online express check-out by means of smart devices in the hotel room or in common public spaces within the premise of the hotel, mobile site, mobile application or website portal that can be accessed by a guest's personal mobile or smart device  of Abdul Rahman in order to provide a system in which to improve customer experience

17. 	Claim 19 is  rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (2021/0034882 A1) in view of  Perkins et al. (US 2022/0114514 A1)  and Bai et al. (WO 2021/174887 A).

 	Regarding claim 19, Johnson discloses a door lock system for a door of a hotel room (Fig. 1(b) intelligent door lock system 10), comprising: a casing to be attached to a door (Fig. 1 B & Para[0113] - [0115] teaches of lock device 22 retrofitted with door lock system 10 retrofitted to it with mounting plates 26); a motor coupled to a latch bolt (Para[0115], [0118], [0146], [0149] – [0150], [0159] & Fig. 1 (b), 9(a)-(e)  teaches wing latches 37 used to secure the door lock system 10 and motor 38); a camera positioned to face outward from the door (Abstract & para[0352] teaches camera is coupled to or part of the intelligent door lock  system); a processing device configured to: control operation of the camera to record at least one image (Para [0352]  – [0354]  teaches camera taking picture).
 	Johnson does not explicitly disclose a processing device configured to: control operation of the camera to record at least one image when a person leaves the hotel room on a checkout day; analyze the at least one image for the presence of a person and the presence of a bag; and determine whether the guest checked out on the checkout day based on analysis of the at least one image. However Perkins discloses a processing device configured to: control operation of the camera to record at least one image when a person leaves the hotel room on a checkout day Para[0102] –[0108] & Fig. 5-7 teaches  the interaction devices may also include cameras  1000 in the hallway that could visually capture, for example, the door opening and closing and would also be able to identify whether the person opening or closing the door was a guest  or a staff member; analyze the at least one image for the presence of a person (the system may be configured to use particular information received  from a number of  guest mobile devices and/or cameras as described here to “learn” about  guest  check-out behavior habits to make a determination that  a guest  has checked-out)and determine whether the guest checked out on the checkout day based on analysis of the at least one image (the system may be configured to use particular information received  from a number of  guest mobile devices and/or cameras as described here to “learn” about guest check-out   behavior habits to make a determination that a guest has checked -out)  .It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of  detecting  motion of an individual  of Johnson with the method of communicating images of a guest to the system as portion of predicting whether the guests are not planning to return to the property of Perkins in order to provide a system in which system automatically checks out the guest does not require any proactive action taken by the guest or by any staff of the property
 	Johnson in view of Perkins does not explicitly disclose analyze the at least one image for the presence of a person and the presence of a bag. However, Bai discloses  analyze the at least one image for the presence of a person and the presence of a bag (Para[0121], [0125] – [0126] teaches S103: Obtain the occupancy state of the guest  room according outdoor detection information, the unoccupied state is used to indicate that there is no one in the room, Para[0140] –[0144] teaches  door sensor of a guest room detects someone entering or leaving the room (for example, the door sensor is closed after the status changes). For a period of time thereafter, the sensor in the room does not detect the presence of anyone, and is designated outside the guest room. Location shooting obtains an image containing the occupant user of the room. By performing feature extraction on the image, it is recognized that the resident user is dressed as a formal dress and carrying backpack/luggage, and then it is determined that the occupancy state of the guest room is an unoccupied state).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of communicating images of a guest as portion of predicting whether the guests are not planning to return to the property  of Johnson in view of Perkins with the with the method of obtaining  occupation state comprising an occupied state and an unoccupied state and determining a power control policy of the guest room according to the occupation state  of Bai in order to provide a system in which power control can be carried out in time after the check-in user leaves the room to improve energy utilization efficiency and save energy.

 	
18. 	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (2021/0034882 A1) in view of  Perkins et al. (US 2022/0114514 A1)  and Bai et al. (WO 2021/174887 A) in further view of Parekh et al. (US 2022/0036678 A1).

 	Regarding claim 21, Johnson in view of  Perkins and Bai discloses the door lock system of claim 19, Johnson further discloses comprising a proximity sensor to detect a presence in front of the door (Para[0357] teaches of person detected in proximity, proximity sensors with coverage in front of dwelling such as door).  Johnson in view of  Perkins and Bai does not explicitly disclose  wherein the processing device is configured to: turn on the camera to read the QR code image based on the detection of the presence by the proximity sensor. However, Parekh discloses wherein the processing device is configured to: turn on the camera to read the QR code image based on the detection of the presence by the proximity sensor (para[0136] teaches use of sensors  (e.g., for temperature detection, proximity sensors, NFC), no touch experience for the user). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of communicating images of a guest as portion of predicting whether the guests are not planning to return to the property  of Johnson in view of Perkins and Bai  with the method for authenticating an individual, screening an individual and controlling access to a controlled area uses a touchless experience of Parekh in order to provide a system which  users do not have to physically contact components to be authenticated, screened and/or gain access to the controlled area.

19. 	Claims 23-26, 28  are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 8,844,811 B1) in view of Smeets et al. (US 2018/0276928 A1).

 	Regarding claim 23, Rogers discloses the method of claim 22, Rogers further discloses comprising: generating a unique, one-time key by a first processing device of a hotel management system ( col 1 line 58- col 2 line 23 teaches a four character (or other number) key can uniquely identify the lock for that matches that key. A particular scanner/lock mechanism can be supplied with a table of changing unique identifiers stored in memory and accessible to a processor that are assigned to that lock for a particular period based on the check-in date or on other criteria); Rogers does not explicitly disclose storing the unique key by the first processing device, in storage of the hotel management system; generating the QR code image by the first processing device, wherein the data in the generated QR code image and the stored data include the generated unique key, and providing the QR code image to the smart device by the first processing device, via a network. However, Smeets discloses storing the unique key by the first processing device, in storage of the hotel management system (para[0060] & Fig. 4 teaches at step 403, which may be performed around the same time as step 402, the booking server transmits verification data (abbreviated “VD”) to the access control system); generating the QR code image by the first processing device, wherein the data in the generated QR code image and the stored data include the generated unique key. (para[0047] & Fig. 2 teaches  key reader device 211 of the access control modules 21, 31, 41 may for example comprise the following: a credit card terminal or reader, a device provided for reading or scanning QR codes, barcodes or like codes containing a key code, para[0052] & Fig. 1 key code can for example be a QR code, bar code or the like that is transmitted from the booking server 6 to the mobile terminal 7, para [0060] & Fig. 4 teaches At step 402, upon completion of the booking, the booking server transmits a key code (abbreviated “KC”) to the mobile terminal, for example as part of a message with which the booking is confirmed). is determined that the occupancy state of the guest room is an unoccupied state).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the scanner is supplied with table that is queried to determine the current unique identifier for the door and the remote communication is encrypted for security purpose  of Rogers with the method reading a key code which is provided by a user requesting access to respective hotel room unit after the verification process of Smeets in order to provide a system in which time between arrival of a guest at the facility and entry of the guest into the hotel room is optimized by the following time-saving measures.
	Regarding claim 24, Smeets further discloses the method, wherein the stored data is stored by the hotel management system, the method comprising; receiving the unique key from the read QR code image by the first processing device, via a network (para[0061] teaches At step 404, KC is read by means of the key card reader of the access control module of the hotel room unit where the user presents himself. Upon detection of a KC being read); and comparing the unique key to the stored data, by the first processing device (para[0061] - [0062] teaches  & fig. 4 teaches the processor of the respective access control module triggers a verification process, step 405. The access control system verifies KC against VD, to check whether the KC presented in step 404 matches a booking of the respective hotel room unit at that time. This verification yields a result in step 410).  Motivation to combine as indicated in claim 23.

 	Regarding claim 25, Rogers further discloses the method, wherein the QR code image and the stored data further includes at least one data item related to the guest  (claim 1 teaches said one particular QR code including at least a check-in date, a check-out date and a lock ID), and comparing comprises: comparing the unique key and the at least one data item to the stored data (claim 1 teaches table containing at least one particular QR code currently valid for said door lock; said one particular QR code including at least a check-in date, a check-out date and a lock ID; said executable instructions configured to compare QR codes received at said QR scanner with QR codes stored in said table, QR codes received at the QR scanner displayed on a handheld device by a user, said user having received at least one QR code on said handheld device by email or by photographing it, and upon finding a match between a QR code received a the QR scanner and said one particular QR code, verifying that the current date and time are between the check-in date and the check-out date, and that the lock ID matches a stored lock ID for said door lock, said processor upon successfully performing said verifying).

 	Regarding claim 26,  Smeets further  discloses the method, further comprising: receiving the generated unique key from the hotel management system by a door lock system including a second processing device, wherein the stored data comprises the unique key (para[0060] & Fig. 4 teaches at step 403, which may be performed around the same time as step 402, the booking server transmits verification data (abbreviated “VD”) to the access control system); and comparing the unique key, from the read QR code image, to the stored unique key, by the first processing device (Fig. 4 & Para[0062] teaches the access control verifies KC against VD)).  Motivation to combine as indicated in claim 23. 

 	Regarding claim 28,  Rogers further discloses the method, further comprising providing the QR code image to the smart device in response to a request to check-in to the hotel made via an App on the smart device by the guest (Abstract teaches a  mobile user can be provided with a QR code either via email or from a mobile phone application (App.)).

20. 	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 8,844,811 B1) in view of in view of Parekh et al. (US 2022/0036678 A1).

 	Regarding claim 27,  Rogers discloses the method of claim 22, Rogers does
 not explicitly disclose wherein the QR code reader or scanning device is a camera and reading the QR code image comprises: detecting a presence in front of the door by a proximity sensor; and turning on the camera to read the QR code image based on the detection of the presence by the proximity sensor.  However, Parekh discloses wherein the QR code reader or scanning device is a camera and reading the QR code image comprises: detecting a presence in front of the door by a proximity sensor (Para [0070] teaches QR reader may be used for scanning  may be used for scanning  the electronic device that is under the control of the individual for  capturing the image of the transmitted  QR code); and turning on the camera to read the QR code image based on the detection of the presence by the proximity sensor (para[0136] teaches use of sensors   (e.g., for temperature detection, proximity sensors, NFC), no touch experience for the user).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the scanner is supplied with table that is queried to determine the current unique identifier for the door and the remote communication is encrypted for security purpose  of Rogers with the method for authenticating an individual, screening an individual and controlling access to a controlled area uses a touchless experience of Parekh in order to provide a system which  users do not have to physically contact components to be authenticated, screened and/or gain access to the controlled area.
21. 	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 8,844,811 B1) in view of Zilka et al. (US 11,004,284 B2) 

 	Regarding claim 29,  Rogers discloses the method of claim 22, Rogers does not explicitly disclose further comprising: providing a new QR code image to the smart device of the guest after unlocking the door. However, Zilka discloses further comprising: providing a new QR code image to the smart device of the guest after unlocking the door (claim 1 teaches a visual quick response (QR) code: is automatically generated and automatically sent to a guest mobile device for use by the guest to unlock a door; and automatically expires after a predetermined amount of time such that, after the QR code automatically expires, a request is received from the guest mobile device of the guest, and, in response to the request, a new QR code is issued.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the scanner is supplied with table that is queried to determine the current unique identifier for the door and the remote communication is encrypted for security purpose  of Rogers with the method in which  new code issued to the guest upon request of Zilka in order to provide a system in which may be able to use it to unlock the door Warrick in order to provide a system beneficial for security reasons.

Conclusion
22. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425